ake ahah ef NG Ate

  
  
  

t

Case 1:96-cr-00126-JFK Document 843 Filed, O&tPOZE “PEGE EOFS

 

zy
AC ALLY PRL
UNITED STATES DISTRICT COURT ha ens:
SOUTHERN DISTRICT OF NEW YORK [L f oA
eee nen ere me ee ee eee a a a ee x doe. Ast sa
UNITED STATES OF AMERICA :
~against-— : No. 96 Cr. 126 (JPR)
ALDO MITCHELL, : ORDER
Defendant. :
a a a en ee le x

JOHN F. KEENAN, United States District Judge:

On March 5, 2021, Defendant Aldo Mitchell, appearing pro
se, filed a renewed motion for reduction in sentence pursuant to
the First Step Act, 18 U.S.C. § 3582{c) (1) (A), commonly known as
the compassionate release statute. (ECF No. 841.) Mitchell's
renewed motion includes a memorandum of law of approximately 36
pages and also requests appointment of counsel.

“[P]ro se litigants generally are entitled to a liberal
construction of their pleadings, which should be read ‘to raise
the strongest arguments that they suggest.’” Green v. United
States, 260 F.3d 78, 83 (2d Cir. 2001) (quoting Graham v.
Henderson, 89 F.3d 75, 79 (2d Cir. 1996)). Here, Mitchell has
submitted a comprehensive memorandum of law in support of his
renewed motion. Accordingly, Mitchell’s request for appointment
of counsel is DENIED.

IT is FURTHER ORDERED that the Government shall file its
response, if any, to Mitchell’s pro se motion by no later than

March 24, 2021, and mail a copy to Mitchell at that time.

 
Case 1:96-cr-00126-JFK Document 843 Filed 03/10/21 Page 2 of 2

Mitchell shall have 30 days from the date on which he is served
with the Government’s response to file a reply, if any. Absent
further order, Mitchell's motion will be considered fully

submitted as of that date.

The Court will mail a copy of this Order to Mitchell today.

 

SO ORDERED. ;
Dated: New York, New York f Lt F Keema
March 10, 2021 John F. Keenan

United States District Judge

 

 
